      Case 6:21-cv-00162-ADA-JCM Document 137-2 Filed 06/08/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT

                       FOR THE WESTERN DISTRICT OF TEXAS

                                    WACO DIVISION



 JENNILYN SALINAS, et al.,                     $
                                              §

         Plaintiffs,                          §

                                              $
 V.                                           $

                                              $
 NANCY PELOSI, et al.,                        $

                                              :    No. 6:21-cv-00162-ADA-JCM
         Defendants.

                                              $
                                              §

                                              §

                                              $

                                              $

                                              $
                                              §

         DECLARATION OF DUSTIN HENDRIX IN SUPPORT OF THE

                       REPUBLICAN NATIONAL COMMITTEE'S

                         MOTION TO SET ASIDE DEFAULT



        I, Dustin Hendrix, hereby declare as follows under 28 U . S . C . § 1746:



        1.    I am over 18 years of age and am competent to make this declaration.



        2.    I am currently employed as the Deputy Chief Operating Officer for the



Republican National Committee ("RNC").



        3.    In my job as Deputy Chief Operating Officer, I have firsthand knowledge



of the RNC's process for accepting mail, those who are employed by the RNC and



authorized by the RNC to accept service on behalf of the RNC, and the RNC's inquiry



into whether it received any summons or complaint filed in this case.



        4.    The RNC is located at 310 First St SE, Washington, DC 20003.



        5.    3 1 0 First St SE, Washington, DC 20003, is the primary mailing address



and only business mailing address for the RNC.
   Case 6:21-cv-00162-ADA-JCM Document 137-2 Filed 06/08/21 Page 2 of 2




      6.     The RNC does not own or have operations or employees at 1 1 0 4 4th St.



      7.     No one who works or lives at 1104 4th St. is authorized to accept service



on the behalf of the RNC.



      8.     Bill Medley is not a current or former employee of the RNC.



      9.     To the best of my knowledge, Bill Medley does not have any connection



to the RNC in any capacity.



      10.    Bill Medley is not authorized to accept service on behalf of the RNC.



      1 1.   To the best of my knowledge, the RNC has not received by mail-or by



any other means-any summons or complaint filed in this case.



      12.    The   RNC   has conducted physical searches of its mailroom,   Counsel's



Office, and Chairman's Office for the summons and complaint.



      13.    The RNC still could not locate the summons after these searches.



      I declare under penalty of perjury that the foregoing is true and correct.




Executed on June 8, 2021                              �                -

                                                    pa.an ie»di
                                                    Deputy Chief Operating Officer

                                                    Republican National Committee
